Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11 are currently pending in this application in response to the amendment and remarks filed on June 28, 2021.  Claims 1-3 and 6-11 are currently amended.

Response to Applicant’s Remarks
With respect to 35 U.S.C. §112 rejections:
Applicant’s claim amendments and remarks filed 06/28/2021 have been fully considered and overcame the 112 rejections as presented in the non-final office action filed 03/29/2021. Therefore, the rejections have been withdrawn. However, the claim amendments introduces a new ground(s) of rejection and is made as shown below.
With respect to 35 U.S.C. §102(a)(1):
	With respect to claims 1-11, Applicant argues that Hoshino fails to disclose or suggest the feature of “generating machine information based on such screen configuration information”. See Remarks at 6.
	Examiner disagrees. Hoshino teaches of a screen configuration information (operation screen 60 of fig.7) including various screen configuration information (screen configuration information 51a-51e, par.0080) wherein screen configuration information that indicates the state or the control content of the machine tool (screen 51b for inputting an operation of the machine tool and screen 51d for showing a state of the machine tool during execution of a program, par.0080) which a text or graphics included in the image mean is held (in which a 3D image is displayed, fig.7 and par.0079, par.0084) and the machine information based on the screen configuration information is generated (a program creation part 21 creates a measurement program for moving a touch probe with respect to a plurality of measurement points, par.0086). For this reason, the rejections have been maintained as set forth below.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation “a processor programmed to:...wherein screen configuration information that indicates the state or the control content of the machine tool which a text or graphics included in the image mean is held and the machine information based on the screen configuration information is generated” (lines 11-13) that fails to provide sufficient antecedent basis hence renders the claims unclear and indefinite. Additionally, the context surrounding “screen configuration information…is held” is wordy, confusing and unclear. A review of the specification shows only two descriptions such as: “the information generator 32 preliminarily holds screen configuration information used in the machine tool” (p.7, lines 11-26) and “the information generator 32 determines, based on the images IM generated by the image generator 30 and screen configuration information held preliminarily, whether or not there is an undisplayed image IM among multiple display images used in the machine tool 12” (p.14, lines 23-28). These descriptions are still unclear what it means that the screen configuration information is to be held. And nowhere else in the specification explains or defines further the context of “hold[ing]” the screen configuration information. Hence, the specification in its entirety, fails to provide sufficient support to define the meaning for “screen configuration information…is held”. For this reason, the recited limitation is unclear and indefinite.  

Claims 2-7 and 9-11 are rejected under 35 U.S.C. 112, second paragraph, for being dependent upon a rejected base claim 1 or claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshino et al. (US 2017/0308055).

With respect to claims 1 and 8, Hoshino teaches a method and a recognition device (control apparatus 70 of machine tool 1, fig.1) for recognizing display contents displayed on a display device of a machine tool (control apparatus 70 of machine tool 1, correctly recognizes the designated part of the 3D image workpiece being displayed, par.0090), comprising: 
a processor (arithmetic processing 25 of information control 20 of control apparatus 70 of machine tool 70, fig.1) programmed to:
acquire a control signal for displaying an image on the display device, the control signal being output from a display control device of the machine tool (machining information inputted via control operation of the operator to operate an image displayed on the display 28, par.0049), and generate the image to be displayed on the display device, based on the acquired control signal (display control 22 of control apparatus 70 of machine tool 1, controls an image displayed on the display 28, par.0048-0049; wherein display control 22 of control apparatus 70 detects a pressed position on the 
recognize state or control content or both of the state and the control content of the machine tool, contained in the image, and generate machine information (control apparatus 70 of machine tool 1, obtains content of an operation of the operator with respect to the image of the machine tool and generates an operation command for driving the machine tool corresponding to the content of the operation, par.0094),
wherein screen configuration information (operation screen 60 with various selection of screens 51a-51e, fig.1 and par.0080) that indicates the state or the control content of the machine tool (screen 51b for inputting an operation of the machine tool and screen 51d for showing a state of the machine tool during execution of a program, par.0080) which a text or graphics included in the image mean is held (in which a 3D image is displayed, fig.7, par.0079 and par.0084) and the machine information based on the screen configuration information is generated1 (a program creation part 21 creates a measurement program for moving a touch probe with respect to a plurality of measurement points, par.0086).

With respect to claims 2 and 9, Hoshino teaches wherein the display control device is caused to switch the image displayed on the display device (information control 20 of control apparatus 70 can magnify or reduce the three-dimensional image, move the three-dimensional image in a desired direction where a part to be displayed can be changed by linearly moving the image, or the direction of displaying can be changed by rotating the image, par.0084, par.0130).

With respect to claims 3 and 10, Hoshino teaches wherein the processor is further programmed to: to generate a new image in which a display mode for the state or the control content or both the state and the control content of the machine tool is changed, based on the machine information (information control 20 of control apparatus 70 can magnify or reduce the three-dimensional image, move the three-dimensional image in a desired direction where a part to be displayed can be changed by linearly 

With respect to claim 4, Hoshino teaches wherein the recognition device (control apparatus 70 of machine tool 1) is a numerical control device that controls the machine tool (machine tool 1 is a numerical control type to perform machining on the basis of a machining program by moving a tool relative to the workpiece, fig.2).

With respect to claim 5, Hoshino teaches wherein the recognition device (control apparatus 70 of machine tool 1) is a processing device that is different from a numerical control device that controls the machine tool (includes a CPU).

With respect to claims 6 and 11, Hoshino teaches wherein the machine information is output to a collection device configured to collect the machine information (control apparatus 70 stores machining information in storage 26, par.0050 and fig.1).

With respect to claim 7, Hoshino teaches wherein the collection device is configured to collect the machine information generated based on the image displayed on the display device in each of a plurality of machine tools (control apparatus 70 stores machining information in storage 26, par.0050 and fig.1; machine tools, par.0003, plurality of tools, par.0123).

The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: WO1992/013303, WO2017/149667, and WO2016/051544.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   August 12, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Underlined subject matter not recited in claim 8.